Mr. Chiee Justice McIver,
dissenting. Being unable to concur in the view taken of this case by Mr. Justice Pope, I propose to state, as briefly as practicable, the grounds of my dissent. The facts are so fully stated in the opinion prepared by Mr. Justice Pope as to supercede the necessity for any restatement here. It seems to me that the case turns entirely upon the inqniry whether Mrs.- C. F. Glover was entitled to a homestead exemption in the 342 acres of land allotted to her as her dower out of her husband’s estate. For if she was so entitled, it matters not whether the portion of the land so exempted passed, under her deed, to T. M. Glover and, under his deed, to the defendant, or whether it remained in her, because, this being an action to recover possession of real estate, the rule is well settled that the plaintiff must recover upon the strength of his own title, and not upon the weakness of his adversary’s title. Hence it follows, that when a person in possession is sought to be ejected therefrom by an action like this, the fact that he shows a superior title outstanding in favor of any other person, to the whole or any part of the land, is a complete defence, without showing that he is connected with such outstanding superior title. If such outstanding superior title covers the whole of the land, then the plaintiff’s action fails entirely; but if it covers only part of the land, then it fails as to such part. Now, it cannot be denied that the plaintiff’s title rests entirely upon the sheriff’s sale, and only covers such property as the sheriff was legally authorized to sell. But as a judgment, by express statutory provision, is no lien upon the homestead, which, for that reason, could not be legally sold by the sheriff under execution, it follows, necessarily, that the plaintiff never required any title to so much of the land as may have been covered by the home*73stead exemption. As was said in Martin v. Bowie, 37 S. C., at pages 117, 118: “In view of the express provision in the proviso to section 310 of the’ Code of Procedure, declaring that final judgments shall not, in any case, be a lien on the real property of the judgment debtor exempt from attachment, levy, and sale under the Constitution, and of the decisions of this court in the cases of Cantrell v. Fowler, 24 S. C., 424, and Ketchin v. McCarley, 26 Id., 1, it cannot be doubted that the judgments under which the sheriff undertook to sell the land in question, never had a lien on-so much thereof as might be included in the homestead of the judgment debtor; and this is so whether such homestead had been actually laid off at the time of, or before the sale, or not. From this it follows, necessarily, that the sale of so much of the land as would be embraced within the homestead of the judgment debtor was without authority, and the plaintiffs, who were the purchasers at such sale,' acquired no title to so much of the land as would be included in the judgment debtor’s homestead, if he was entitled to any.”
So that, as I have said, the real question in the case is, whether Mrs. Glover ever was entitled to a.homestead in the land in question? If she was, then the plaintiff could only recover so much of the land as would not be embraced in her homestead exemption; but if she was not, then the-plaintiff was entitled to recover the whole of the land, and the judgment below must stand.
It has not been suggested, and could not well be, that Mrs. Glover could not claim a homestead in this land, because, being assigned to her as dower, she had only a life estate therein, for the Constitution, as amended in 1880, expressly provides for a homestead in lands, “whether held in fee or any lesser estate.” The real contention is, that Mrs. Glover could not be entitled to a homestead in the land here in question, because, in the proceedings for the settlement of her deceased husband’s estate, a homestead had been assigned to her and her children out of the lands *74of her husband, against his debts, under the special provisions of the statute to that effect. The question is, therefore, narrowed down to the inquiry, whether the fact that a homestead had been assigned to the widow and children out of the lands of the deceased husband and father, against his debts, precludes the widow from afterwards claiming a homestead out of her own lands against her own debts. I must confess that I am unable to perceive any sufficient reason why it should. The argument is that the Constitution only provides for one homestead, and to show this, stress is laid upon the fact that the expression used in the Constitution is homestead.” This, it seems to me, is rather a narrow view of this beneficent constitutional provision. The manifest object of the Constitution was to protect a certain portion of every debtor’s property, who is the head of a family, from seizure and sale by his creditors, in satisfaction of any debts which he may owe, except debts of a certain class specially excepted. And the statute (Rev. Stat., sec. 2129,) supplements this constitutional provision by providing, substantially, that if the husband (who was the head of the family) be dead, the widow and children shall be entitled to have family homestead exempted, in like manner as if the husband were living. Whether the legislature had the power thus to supplement the constitutional provision, is a question which has not been raised in this case, and I do not propose to raise it here. Assnming this statutory provision to be constitutional, it is very manifest that its object was to secure to the widow and children the same exemption which the .husband, if living, could claim — that is to say, an exemption of the prescribed portion of his property from being subject to the payment of his debts by any legal process — and that is the construction, as I understand it, which has been uniformly placed upon the statutory provision. See Horsford v. Wynn, 22 S. C., 309, and again reported in 26 S. C., 130, which, while not deciding the point here presented, plainly recognizes the difference between a homestead exemption under the statu*75tory provision and a claim of homestead by a judgment debtor out of his own property against his own debts. Indeed, it seems to me that the difference is manifest. In the one case the exemption is out of the deceased husband's property, in favor of his wife and children, and against his debts only, while in the other case the exemption is claimed out of the judgment debtor’s own property, in favor of himself as the head of a family, and against his own debts. They differ in the property out of which the exemption is claimed, in the persons in whose favor the exemption is allowed, and in the debts against which the exemption is interposed. I do not see, therefore, why the exemption heretofore allowed can defeat the one now claimed. Indeed, as Mrs. Glover clearly fulfills all the conditions upon which the Constitution expressly allows the exemption, I do not see how her claim can be disallowed. She was, unquestionably, the head of a family residing in the State, and, as such, entitled to claim a homestead in any lands she may have owned, against any judgment recovered against her, except for debts specially excepted from the operations of the homestead laws, and there is no pretense that the debt upon which the plaintiff recovered his judgment fell within any of the excepted classes. I am unable to find anything, either in the Constitution or the statutes, which deprived her of the right to claim this exemption, and, therefore, I think the Circuit Judge erred in holding otherwise.